Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114 
A request for continued examination under, including the fee set forth in 37 CFR1.17(e), was filed in this application after final rejection. Since this application is eligiblefor continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)has been timely paid, the finality of the previous Office action has been withdrawnpursuant to 37 CFR 1.114. Applicant's submission filed on 01/05/2022 has been entered.
Status of the Claims
Claims 1, 8, and 15 are pending. 
Response to Applicant’s Argument
In response to applicant’s arguments on pp. 8-9.
Amendments to claims 1, 8, and 15 are interpreted in view of the specification US 2020/0251101 A1 at ¶80:
The candidate intelligent devices may include multiple devices of the same type (such as multiple bedside lamps distributed in different bedrooms), and may also include multiple devices of different types (such as bedside lamps and televisions). For example, the mobile phone of the user receives a voice control instruction (adjust to a higher luminance) at 20:01. The mobile phone of the user may determine candidate intelligent devices from multiple intelligent devices (such as the bedside lamp, the sweeping root, the television). For example, the determined candidate intelligent devices include the bedside lamp and the television (for example, attribute information of each of the bedside lamp and the television includes “adjust to a higher luminance”). The mobile phone of the user determines that the bedside lamp is turned on at 20:00 (for example, the user turns on the bedside lamp manually). The mobile phone of the user may determine the bedside lamp in the multiple candidate intelligent devices (such as the bedside lamp and the television) that has executed an operation within the reference time period (for example, the reference time period is 1 min) as the target intelligent device.
Please see details below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 USC 103(a) as being unpatentable over Kim et al. (US 2015/0088518 A1) in view of Torok et al. (US 2018/0233136 A1).

Regarding Claims 1, 8, and 15, Kim discloses an apparatus for controlling a device (¶43 and ¶89, a voice recognition capable device functioning as a main device / server), comprising: 
¶44, system controller 101); and 
a memory configured to store processor-executable instructions (¶44 and ¶47, memory for storing software), wherein the processor is configured to: 
perform voice recognition on a received sound signal to obtain a voice recognition result (¶49, receive user voice input and perform voice recognition process on the audio data to interpret meaning of user’s voice input); 
determine one or more keywords using the voice recognition result (¶49, determine whether voice input included a voice command; ¶57, e.g., “volume up and temperature down”); 
determine a target intelligent device having attribute information matched with the one or more keywords from intelligent devices (¶52, each voice recognition capable device having an attribute relating to a functional capability that is available for controlling by a voice command), 
wherein relationships between the intelligent devices and attribute information of the intelligent devices are constructed in advance (¶55, an attribute refer to a specific voice command that is preset to be stored within a list of preset voice commands on a voice recognition capable device), and the attribute information characterizes a device operation provided by the intelligent device corresponding to the attribute information (¶53, when user announces a voice command for controlling a volume setting in the presence of television 210, mobile communication device 220, laptop computer 230, and refrigerator 240, television 210, device 220, and laptop 230 will process user’s voice command and identify volume feature as the attribute intended to be controlled by the voice command because only these devices are capable of supporting a volume setting attribute; ¶89, voice recognition handled by server / main device that thereafter transmit information data to all devices connected to the local network); and 
control the target intelligent device to perform an operation indicated by the voice recognition result (¶59, a voice recognition capable device recognizes voice command as intended for the voice recognition capable device; ¶60, system controller 101 will control the voice recognition capable device according to the instructions identified from the recognized voice command),
wherein determine the target intelligent device having attribute information matched with the one or more keywords from intelligent devices comprises: 
determine candidate intelligent devices having attribute information matched with the one or more keywords from the intelligent devices (¶52-53, determine attribute of voice recognition capable device (e.g., volume adjusting feature) and determine only television 210, mobile device 220, and laptop 230 may actually recognize the voice command as potentially being intended for it). 
Kim does not disclose in responsive to an intelligent device out of the candidate intelligent devices exists which has performed an operation in a preset reference time period, determine the intelligent device as the target intelligent device. 
Torok discloses a system for selecting a target intelligent device out of a group of candidate intelligent devices (Figs. 1A-1B, audio playback devices 104; see Fig. 2, each of device 104 having NLU module 260 and command processor 290) where in responsive to an intelligent device out of the group of candidate intelligent devices has performed an operation in a preset reference time period, determine the intelligent device as the target intelligent device (¶27, in response to user voice command “Play music by Joe Songbird” without specifying audio playback device, a target selection algorithm selects an implicit target output device or devices based on time period criterion. The criterion is met if a predetermined time period has lapsed since a previous voice command. Using the time period criterion, a timer can be started upon receipt of a voice command that specifies a target device (or group of devices) among a plurality of audio playback devices, the timer to run for a predetermined time period. If a subsequent voice command is issued without specifying a target device(s) (e.g., “Play music by Joe Songbird”), and the predetermined time period has not lapsed at a time of, or before, detection of the subsequent voice command, the implicit target is selected as the same target specified in the previously detected voice command).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determine an intelligent device as the target intelligent device based on an existing intelligent device which has performed an operation in a preset reference time period (i.e., If a subsequent voice command is issued without specifying a target device(s) (e.g., “Play music by Joe Songbird”), and the predetermined time period has not lapsed at a time of, or before, detection of the subsequent voice command, the implicit target is selected as the same target specified in the previously detected voice command) in order to select a target intelligent device based on voice command without specifying the target intelligent device on which a user desires (Torok, ¶27).
Further regarding claim 15, Kim discloses a non-transitory computer readable storage medium, wherein instructions stored in the non-transitory computer readable storage medium, when being executed by a processor, cause the processor to perform the method of claim 1 and functions of claim 8 (¶47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        01/28/2022